--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.35
 
REVOLVING CREDIT NOTE
 

$700,000
August 17, 2009

 
FOR VALUE RECEIVED, the undersigned, MTS ACQUISITION COMPANY, INC., a California
corporation (the “Maker”), hereby promises to pay to GENERAL ENVIRONMENTAL
MANAGEMENT, INC., a Delaware corporation (“GEM”), or registered assigns
(hereinafter, collectively with GEM, referred to as the “Payee”), on December
31, 2010 (or sooner by reason of an Event of Default or other mandatory
prepayment event in accordance with the Loan Agreement hereinafter described),
the principal sum of Seven Hundred Thousand ($700,000) Dollars or, if less, the
aggregate unpaid principal amount of all Advances made by the Payee to the Maker
pursuant to that certain Revolving Credit Agreement of even date herewith by and
between GEM and the Maker (as same may be amended, modified, supplemented and/or
restated from time to time, the “Loan Agreement”), together with interest
(computed as hereinafter provided) on any and all principal amounts outstanding
hereunder from time to time from the date hereof until payment in full hereof,
payable at a rate per annum equal to the greater of (a) the Prime Rate (as such
term is hereinafter defined) as in effect from time to time plus two (2%)
percent, or (b) ten (10%) percent; provided, however, that during the
continuance of any Event of Default under the Loan Agreement, the interest rate
otherwise applicable hereunder shall be increased by five hundred (500) basis
points, and accrued interest shall be payable on demand.  All interest shall be
computed on the daily unpaid principal balance hereof based on a three hundred
sixty (360) day year, and shall be payable monthly in arrears on the first day
of each calendar month commencing September 1, 2009, and upon maturity or
acceleration hereof.
 
As used herein, the term “Prime Rate” shall mean the “prime rate” or “base rate”
of interest publicly announced by Citibank, N.A. (or any successor thereto, or
in the event that such bank shall cease to exist and shall have no successor,
any other domestic commercial bank selected by the Payee in good faith) from
time to time, which is merely a reference rate for determining the interest rate
to be charged on loans or other financial transactions, and may or may not be
the best rate offered by such bank for commercial loans; and upon each announced
change of the Prime Rate by such bank, the interest rate hereunder shall be
correspondingly adjusted.
 
The Maker shall have the right, at any time and from time to time, without
premium or penalty, to prepay all or any portion of the principal balance of
this Note upon written notice to the Payee, stating the amount of the
prepayment.  In addition, the Maker shall be required to make principal payments
hereunder, without requirement of notice or demand, as and to the extent
provided in Sections 2.01(d) and 2.06 of the Loan Agreement.
 
Unless the Maker shall be otherwise notified in writing by the Payee, all
principal and interest hereunder are payable in lawful money of the United
States of America at the office of the Payee, or to the Payee’s designated bank
account, in immediately available funds.  Payments of principal and/or interest
hereunder shall be made by wire or electronic funds transfer to the Payee’s
designated account or by check payable to the Payee, and in any event shall be
made in immediately available funds.
 
1

--------------------------------------------------------------------------------


 
The Maker hereby waives presentment, demand, dishonor, protest, notice of
protest, diligence and any other notice or action otherwise required to be given
or taken under the law in connection with the delivery, acceptance, performance,
default, enforcement or collection of this Note, and expressly agrees that this
Note, or any payment hereunder, may be extended, modified or subordinated (by
forbearance or otherwise) from time to time, without in any way affecting the
liability of the Maker.  The Maker hereby further waives the benefit of any
exemption under the homestead exemption laws, if any, or any other exemption,
appraisal or insolvency laws, and consents that the Payee may release or
surrender, exchange or substitute any personal property or other collateral
security now held or which may hereafter be held as security for the payment of
this Note.
 
This Note is the Revolving Credit Note issued pursuant to the terms of the Loan
Agreement and is secured pursuant to the provisions of certain “Security
Documents” referred to in the Loan Agreement.  This Note is entitled to all of
the benefits of the Loan Agreement and said Security Documents, including
provisions governing the payment and the acceleration of maturity hereof, which
agreements and instruments are hereby incorporated by reference herein and made
a part hereof.  The occurrence and continuance of an Event of Default thereunder
shall constitute a default under this Note and shall entitle the Payee to
accelerate the entire indebtedness hereunder and take such other action as may
be provided for in the Loan Agreement and/or any and all other instruments
evidencing and/or securing the indebtedness under this Note, or as may be
provided under the law.
 
No consent or waiver by the holder hereof with respect to any action or failure
to act which, without such consent or waiver, would constitute a breach of any
provision of this Note shall be valid and binding unless in writing and signed
by the Maker and by the holder hereof.
 
All agreements between the Maker and the Payee are hereby expressly limited to
provide that in no contingency or event whatsoever, whether by reason of
acceleration of maturity of the indebtedness evidenced hereby or otherwise,
shall the amount paid or agreed to be paid to the Payee for the use, forbearance
or detention of the indebtedness evidenced hereby exceed the maximum amount
which the Payee is permitted to receive under applicable law.  If, from any
circumstances whatsoever, fulfillment of any provision hereof or of any of the
Security Documents or the Loan Agreement, at the time performance of such
provision shall be due, shall involve transcending the limit of validity
prescribed by law, then, ipso facto, the obligation to be fulfilled shall
automatically be reduced to the limit of such validity, and if from any
circumstance the Payee shall ever receive as interest an amount which would
exceed the highest lawful rate, such amount which would be excessive interest
shall be applied to the reduction of the principal balance of any of the Maker’s
Obligations (as such term is defined in the Loan Agreement) to the Payee, and
not to the payment of interest hereunder.  To the extent permitted by applicable
law, all sums paid or agreed to be paid for the use, forbearance or detention of
the indebtedness evidenced by this Note shall be amortized, prorated, allocated
and spread throughout the full term of such indebtedness until payment in full,
to the end that the rate or amount of interest on account of such indebtedness
does not exceed any applicable usury ceiling.  As used herein, the term
“applicable law” shall mean the law in effect as of the date hereof, provided,
however, that in the event there is a change in the law which results in a
higher permissible rate of interest, then this Note shall be governed by such
new law as of its effective date.  This provision shall control every other
provision of all agreements between the Maker and the Payee.
 
2

--------------------------------------------------------------------------------


 
This Note shall be governed by and construed in accordance with the laws of the
State of New York, except to the extent that such laws are superseded by Federal
enactments.
 
In the event that the Payee shall place this Note in the hands of an attorney
for collection during the continuance of any Event of Default, the Maker shall
further be liable to the Payee for all reasonable costs and expenses (including
reasonable attorneys’ fees) which may be incurred by the Payee in enforcing this
Note, all of which costs and expenses shall be obligations under and part of
this Note; and the Payee may take judgment for all such amounts in addition to
all other sums due hereunder.
 
 
[The remainder of this page is intentionally blank]
 
3

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Maker has caused this Note to be executed by its duly
authorized officer as of the date first set forth above.
 

      MTS ACQUISITION COMPANY, INC.            
 
   
By
 
 
   
Name:
Title:
 